Mr. Presiding Justice Scanlan delivered the opinion of the court. 3. Municipal corporations, § 1100*—when instruction sufficient though incomplete. In an action for injuries caused by the defective condition of a sidewalk, an instruction allowing the jury to consider the condition of such sidewalk, and ignoring the question of notice to the city of such condition, is not erroneous when the question of notice is fully covered by other instructions given. 4. Appeal and error, § 438*—when question of variance will not be considered on appeal. The question of alleged variance between the allegations and proof cannot be raised for the first time on appeal.